PER CURIAM.
Charles S. McIntyre, Sr., appeals pro se from a judgment entered in the Superior Court (Kennebec County, Crowley, J.) affirming the judgment of the District Court (Waterville, Mills, J.) finding him in contempt of a court order to remove junk from his property and assessing a fine and attorney fees. There is no merit to any of his contentions and we affirm the judgment.
The District Court did not exceed its jurisdiction by ordering McIntyre to remove a barricade constructed to conceal the debris on his property, 30-A M.R.S.A. § 4452(3)(C) (Pamph.1993); see Bayley v. Bayley, 602 A.2d 1152, 1154 (Me.1992) and M.R.Civ.P. 52(a) (findings of fact shall not be set aside unless they are clearly erroneous), and acted within its discretion in awarding attorney fees to the Town. See 30-A M.R.S.A. § 4452(3)(D). In addition, the record clearly establishes that the Town’s motion for reconsideration was timely filed pursuant to M.R.Civ.P. 59(e), and there are no grounds for McIntyre’s claim that the trial judge was biased against him.
Because this appeal is frivolous, we impose sanctions pursuant to M.R.Civ.P. 76(f).
The entry is:
Judgment affirmed. Charles McIntyre, Sr., shall pay to the Town $500 toward its attorney fees.
All concurring.